United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.E., Appellant
and
DEPARTMENT OF THE NAVY, NAVY
AVIATION DEPOT, MARINE AIRCORPS
STATION, Cherry Point, NC, Employer
_________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1039
Issued: October 19, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 12, 2009 appellant filed a timely appeal from the January 12, 2009 decision of
the Office of Workers’ Compensation Programs which denied her reconsideration request as
untimely filed and not presenting clear evidence of error. Because more than one year has
elapsed between the most recent Office merit decision of September 26, 1995 and the filing of
this appeal, the Board lacks jurisdiction to review the merits of her claim pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly determined that appellant’s reconsideration
request was not timely filed and failed to present clear evidence of error.
FACTUAL HISTORY
On January 11, 1994 appellant, then a 56-year-old supervisor slipped on grease at work
and injured her back, leg, arm and chest. The Office accepted her claim for hip and lumbosacral
strain. Appellant returned to work on January 13, 1994 and retired in May 1995.

On March 29, 1995 appellant filed a Form CA-2a, recurrence of disability claim, alleging
that her work injury caused ongoing disability. On September 26, 1995 the Office denied her
claim. On July 1, 1999 appellant requested reconsideration. In a decision dated February 14,
2000, the Office denied the request as untimely and insufficient to show clear evidence of error.
Following the Office’s February 14, 2000 decision, appellant submitted a handwritten
history of medical treatment from January 11 to August 8, 1994.
On September 25, 2008 appellant requested reconsideration and submitted medical
evidence. On August 9, 1994 Dr. C.V. Purushothaman, a Board-certified cardiologist, treated
appellant for shortness of breath and stress related to her job. Appellant reported being pressured
and harassed by her supervisors to retire in July 1994. He noted findings of radiating pain in the
right leg and diagnosed stress, lumbar radiculopathy due to a work-related injury and possible
peptic ulcer disease secondary to stress. In an October 25, 1999 report, Dr. Purushothaman
noted treating appellant since 1985 for sinusitis, peptic ulcer disease and irritable bowel
syndrome. He advised that appellant was being treated by another physician for a work-related
injury and opined that she was emotionally and physically unable to hold a job due to her current
conditions. On August 2, 2002 Dr. Purushothaman excused appellant from jury duty due to
anxiety attacks. On August 9, 2007 he treated appellant for left and right-sided leg pain and
opined that appellant’s condition had not improved since 1994. On December 19, 1994 Dr. Irl J.
Wentz, a Board-certified orthopedist, who noted appellant returned to light-duty work on
September 19, 1994 with restrictions. He referenced a magnetic resonance imaging (MRI) scan
dated May 3, 1994 which revealed asymmetric disc bulging on the left at L4-5 and scoliosis on
the right. Dr. Wentz noted findings upon physical examination of back pain with forward
flexion and extension, positive straight leg raises on the left and tenderness over the left
sacroiliac joint. He diagnosed stress-related aggravation of symptoms. On October 23, 1998
Dr. Linn H. Parsons, a Board-certified gynecologist, treated appellant for vulvodynia/pudendal
neuralgia and pelvic myalgia and noted that appellant was being treated elsewhere for back and
neck pain.
In a June 6, 2008 report, Dr. Ashraf Guirgues, a Board-certified orthopedic surgeon, to
whom appellant was referred by Dr. Purushothaman, noted that appellant presented with
complaints of low back and left leg pain. Appellant reported walking through a doorway at work
in 1994 and slipping on grease and sustaining a back, left leg and right shoulder injury. She
noted having low back pain since 1994 radiating into her left leg that recently worsened causing
difficulty in walking and pain with driving. Dr. Guirgues noted tenderness in the paraspinal
midline, neurologic examination revealed intact sensation except for diminished sensation over
left lower extremity and motor examination revealed intact except for decreased strength in the
left lower extremity. He noted lumbar spine x-rays revealed degenerative disc disease
throughout, old compression fracture at L2, degenerative scoliosis and Grade 1 retrolisthesis at
L5-S1. Dr. Guirgues advised that a June 2, 2008 lumbar MRI scan revealed an old compression
fracture of L2, small retrolisthesis and disc desiccation at L4-5 with minimal disc bulging at all
levels of the thoracic spine. He diagnosed old compression fracture at L2, healed, persistent low
back pain, degenerative disc disease, radiculitis with radiating pain into the left lower extremity
and subjective complaints of left leg weakness. Dr. Guirgues advised that he did not have access
to appellant’s old records and films and did not treat her at the time of her work injury and

2

therefore he could not comment on whether the lumbar changes were due to injury or
degenerative issues.
On August 22, 2008 Dr. Guirgues opined that appellant had back pain and disc
degeneration associated with a fall at work in 1994. He indicated that based on the diagnostic
studies and physical examination appellant did have back pain and disc degeneration related to
this injury. Dr. Guirgues indicated that he could not relate all of appellant’s symptoms to her
injury; however, because appellant reported being asymptomatic prior to this injury in 1994 and
considering the age of the injury, Dr. Guirgues believed the degenerative changes were
consistent with the injury and led to restriction of function and continued back pain.
On January 12, 2009 the Office denied appellant’s reconsideration request, finding that it
was not timely filed and did not present clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act vests the Office with
discretionary authority to determine whether it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”1
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607(a)
provides that the Office will not review a decision unless the application for review is filed
within one year of the date of that decision.2
However, the Office will reopen a claimant’s case for merit review, notwithstanding the
one-year filing limitation, if the claimant’s application for review shows clear evidence of error
on the part of the Office in its most recent merit decision. To establish clear evidence of error, a
claimant must submit evidence relevant to the issue that was decided by the Office. The
evidence must be positive, precise and explicit and must be manifested on its face that the Office
committed an error.3
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but

1

5 U.S.C. § 8128(a).

2

20 C.F.R. § 10.607(b); Annie L. Billingsley, 50 ECAB 210 (1998).

3

20 C.F.R. § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

3

must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of the Office’s decision.4
Evidence that does not raise a substantial question concerning the correctness of the
Office’s decision is insufficient to establish clear evidence of error.5 It is not enough merely to
show that the evidence could be construed so as to produce a contrary conclusion.6 This entails a
limited review by the Office of the evidence previously of record and whether the new evidence
demonstrates clear error on the part of the Office.7 The Board makes an independent
determination as to whether a claimant has submitted clear evidence of error on the part of the
Office.8
ANALYSIS
In its January 12, 2009 decision, the Office properly determined that appellant failed to
file timely application for review.
It rendered the most recent merit decision on
September 26, 1995 when it denied appellant’s claim for a recurrence of disability. Appellant’s
September 25, 2008 request for reconsideration was more than one year after
September 26, 1995. Her reconsideration request was not timely filed.
The Board finds that appellant has not established clear evidence of error on the part of
the Office. Appellant’s September 25, 2008 request was accompanied by reports from
Dr. Purushothaman dated August 9, 1994 to August 9, 2007. Dr. Purushothaman diagnosed
shortness of breath, extreme stress resulting from job harassment, lumbar radiculopathy due to
injury sustained on job, possible early peptic ulcer disease secondary to stress and irritable bowel
syndrome. These reports noted appellant’s disability but generally did not address her accepted
1994 hip and lumbosacral strains or the claimed recurrence of disability. On December 19, 1994
Dr. Wentz noted findings on diagnostic studies and diagnosed stress-related aggravation of
symptoms. On October 23, 1998 Dr. Parsons diagnosed vulvodynia/pudendal neuralgia and
pelvic myalgia. These reports do not establish that the Office erred in its denial of appellant’s
1995 claim for a recurrence of disability.
The reports from Dr. Guirgues dated June 6 to August 22, 2008 do not establish that the
Office erred in its denial of appellant’s 1995 claim for a recurrence of disability. Dr. Guirgues
opined that he had not participated in appellant’s care at the time of injury and therefore could
not comment on whether any lumbar changes were due to injury or degenerative issues. On
August 22, 2008 he opined that appellant’s degenerative changes were consistent with her work
injury. However, these reports do not address whether appellant sustained a recurrence of
disability in 1995 causally related to her January 11, 1994 work injury. The Board notes that
4

Annie L. Billingsley, supra note 2.

5

Jimmy L. Day, 48 ECAB 652 (1997).

6

Id.

7

Id.

8

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765, 770 (1993).

4

clear evidence of error is intended to represent a difficult standard. The submission of a detailed
well-rationalized medical report which, if submitted before the denial was issued, would have
created a conflict in medical opinion requiring further development, is not clear evidence of
error.9
The Board finds that the medical evidence submitted by appellant does not raise a
substantial question as to the correctness of the Office’s prior decision. Appellant has not
otherwise provided any argument or evidence of sufficient probative value to shift the weight of
the evidence in her favor and raise a substantial question as to the correctness of the Office’s
decision.
On appeal appellant alleges that she continues to have back and leg pain related to her
January 11, 1994 work injury. However, as noted, appellant has not submitted sufficient
evidence to establish clear evidence of error in the Office’s most recent merit decision. That is
the only matter over which the Board has jurisdiction in the present appeal.10
CONCLUSION
The Board finds that appellant’s request for reconsideration dated September 25, 2008
was untimely filed and did not demonstrate clear evidence of error.

9

D.G., 59 ECAB ___ (Docket No. 08-137, issued April 14, 2008); Federal (FECA) Procedure Manual, Part 2 -Claims, Reconsiderations, Chapter 2.1602.3c (January 2004).
10

See 20 C.F.R. § 501.2(c) (the Board only has jurisdiction over final decisions of the Office).

5

ORDER
IT IS HEREBY ORDERED THAT the January 12, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 19, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

